DISMISS; and Opinion Filed October 31, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00952-CV

                          IN RE DARLA JALANE EDDINS, Relator

                 Original Proceeding from the 254th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-13-23371

                             MEMORANDUM OPINION
                          Before Justices Bridges, Brown, and Boatright
                                  Opinion by Justice Boatright
       Before the Court is relator’s petition for writ of mandamus and relator’s notice of

settlement. In the notice of settlement, relator states that the parties have settled the underlying

dispute and, as such, this original proceeding is now moot. We treat the notice of settlement as a

motion to dismiss this proceeding. We dismiss this proceeding in accordance with the motion of

relator. TEX. R. APP. P. 42.1(a)(1).




                                                   /Jason Boatright/
                                                   JASON BOATRIGHT
                                                   JUSTICE


180952F.P05